UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1475



JOHN PAUL TURNER,

                                              Plaintiff - Appellant,

          versus


THE GOVERNMENT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-98-9-R)


Submitted:   July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying his

motion to proceed in forma pauperis because he did not comply with

the terms of a prefiling injunction and denying his motion for

reconsideration. We have reviewed the record and the district

court’s orders and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Turner v. The Government,

No. MISC-98-9-R (W.D. Va. Mar. 18 and 26, 1998). We deny the motion

for leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2